Title: Johann Severin Vater to Thomas Jefferson, 4 November 1809
From: Vater, Johann Severin
To: Jefferson, Thomas


          Sir, Konigsberg in Pruss. the 4th Novbr. 1809.
           Be pleased to accept the book, which I take the liberty to offer You as a mark of the high veneration, I have allways felt for the wise ruler of a great country people, and which I feel more particularly for the philosopher, who instituted and still pursues profound inquiries into the history of the native American tribes and their languages. I flatter myself, that, if You find my book deserving of some attention, You may perhaps be pleased to have it’s principal contents published in Your tongue language, and I am confident, Sir, that You will promote the success of my passionat and perservering studies of the languages of Your part of the world. The list of the Grammars and Dictionaries I had the opportunity to make use of, be pleased to see in my book pag 154ff. But nothing in this way would be more important to me, than texts of these languages, little narrations or dialogues, taken down from the conversation of the Indians, and explained by a litteral translation. I need not tell You, Sir, how important are extensive collections of the words of the American languages, but how little sufficient a collection of words, however extensive, can be for the purpose of obtaining an intimate knowledge of the structure and affinities of any language, how seldom it can be expected to gather information about the grammatical points, the terminations of nouns and of persons and tenses of the verbs; from such persons as may have an opportunity of collecting words, such, as Mr. Volney has given about the language of the Miamis, and that such specimens, as I desire to obtain, are the principal means of obtaining that p knowledge what it is my wish to have.
          I sollicit Your generous assistance not only for the interests of my own researches; it is not I believe too presumptuous to add, that it will be interesting to the general enlargement of historical information in Europe
          Any communications, which You, Sir, may be disposed to send me, I beg You to direct to John Gibson Esq. to the care of Msts Cox, Heisch and Compy at London or to the Consul of the United states of at Petersbourgh
          I am most respectfully
          Sir Your most humble servantJohn Severin VaterProfessor.
        